DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Leone (3,155,232).


    PNG
    media_image1.png
    665
    528
    media_image1.png
    Greyscale

As to claim 1, Roeser discloses a package device (Figure 1,11 with package 20) comprising: a first portion (27); and a second portion (26) connected to the first portion by way of a first fold line (28), wherein the first portion includes a first primary edge distal and parallel to the first fold line (please not in above drawing the first primary edge as annotated by examiner which the first primary edge comprises one edge parallel to 
If applicant does not agree to examiner interpretation that Roeser having the tab with proximal end of 24a that is “proximate” to the fold line 28”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Roeser so the proximal end of 24a is closest/proximate to the fold line 28 because the selection of the specific distance such as the distance as disclosed by Roeser or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's 
Roeser further discloses the first and second primary edge are in an angle forming the triangular-shape base forming portion (26a, 27a of the package.  However, Roeser does not disclose that the first and second primary edge are parallel to the first fold line due to the hypotenuse of the triangle.  Leone discloses a display package (Figure 1) with the foot (panel 12 in combination with the bottom panel below panel 12) of the package (Figure 1) are in a shape of rectangular shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with triangular shape base forming portion of the package with rectangular shape foot as taught by Leone to provide a greater support to the package.  Furthermore, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  A Change in aesthetic (ornamental) design generally will not support patentability.  MPEP 2144.04.
 As to claim 2, Roeser as modified further discloses the arm is integrally formed with the second portion and further defines a living hinge (hinged at 130).  
As to claim 3, Roeser as modified further discloses the arm (arm 24a, 24b) is defined by two cut lines and the tab (33a, 33b) that extends beyond the second primary edge.  	
As to claim 4, Roeser as modified further discloses the first portion includes first and second secondary edges extending between the first fold line and the first primary edge, and the second portion includes third and fourth secondary edges extending between the first fold line and the second primary edge (Figure 1 as annotate above).

As to claims 6-7, Roeser as modified further discloses wherein the first, second, third, and fourth secondary edges include a section that is not perpendicular to the first fold line (as shown in Figure 1 of Roeser, all first, second, third and fourth secondary edges having a corner portion adjacent to the first fold line 28 that is round and not perpendicular to the first fold line 28).
As to claims 8-9, Roeser as modified further discloses wherein the first, second, third, and fourth secondary edges include multiple sections that is not perpendicular to the first fold line (as shown in Figure 1 of Roeser, all first, second, third and fourth secondary edges having a corner portion adjacent to the first fold line 28 that is round and not perpendicular to the first fold line 28, since a curved portion can have multiple section, each of the section are not perpendicular to the first fold line).

    PNG
    media_image2.png
    173
    457
    media_image2.png
    Greyscale

As to claims 10-11, Roeser as modified further discloses the first portion includes an attachment mechanism proximate the first primary edge that is configured to secure the tab (as shown in Figure 7-8, which shows the back of the first portion 27 having different shaded color) and the attachment mechanism is an adhesive (portion 33b is 
As to claim 12, Roeser as modified further discloses wherein, in the folded state, the first portion and the second portion are flat, and an inner surface of the first portion contacts an inner surface of the second portion (column 2, lines 60-64 which teaches the first and second portion are flat when folded and in the face to face relation).  
As to claim 15, Roeser further discloses the first and second primary edge are in an angle forming the triangular-shape base forming portion (26a, 27a of the package.  However, Roeser does not disclose that the first and second primary edge are parallel to the first fold line due to the hypotenuse of the triangle.  Leone discloses a display package (Figure 1) with the foot (panel 12 in combination with the bottom panel below panel 12) of the package (Figure 1) are in a shape of rectangular shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with triangular shape base forming portion of the package with rectangular shape foot as taught by Leone to provide a greater support to the package.  Furthermore, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  A Change in aesthetic (ornamental) design generally will not support patentability.  MPEP 2144.04.

Claims 13-14, 16-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roeser (3,990,578).

If applicant does not agree to examiner interpretation that Roeser having the tab a section that is closer to the first fold line 28 compare to the second primary edge .  It 
	As to claim 14, Roeser as modified further discloses in a folded state, the first primary edge (34) is aligned with the second primary edge (43 can be seem in Figure 5).
As to claim 16, Roeser as modified further discloses the first portion includes first and second secondary edges extending between the first fold line and the first primary edge, and the second portion includes third and fourth secondary edges extending between the first fold line and the second primary edge (Figure 1 as annotate above).
As to claim 17,   Roeser as modified further discloses the first, second, third, and fourth secondary edges are perpendicular to the first fold line (Figure 1 as annotate above).
As to claims 18-19, Roeser as modified further discloses wherein the first, second, third, and fourth secondary edges include a section that is not perpendicular to the first fold line (as shown in Figure 1 of Roeser, all first, second, third and fourth secondary edges having a corner portion adjacent to the first fold line 28 that is round and not perpendicular to the first fold line 28).

 As to claim 22, Roeser as modified further discloses the arm is integrally formed with the second portion and further defines a living hinge (hinged at 130).  
As to claim 24, Roeser as modified further discloses the arm (arm 24a, 24b) is defined by two cut lines and the tab (33a, 33b) that extends beyond the second primary edge.  	
	As to claim 25, Roeser discloses a method for assembling a packaging device a package device (Figure 1,11 with package 20) for a product (batteries), the method comprising the steps of: obtaining a blank (Figure 1) made of a single piece of paper board (abstract), the blank including, a first portion (27); and a second portion (26) connected to the first portion by way of a first fold line (28), wherein the first portion includes a first primary edge opposite the first fold line (please not in above drawing the first primary edge as annotated by examiner which the first primary edge comprises one edge parallel to the first fold line 28 and two slant edges), and the second portion (26) includes a second primary edge distal (as annotated above) to the first fold line (28), wherein an arm (24) is defined by two cut lines (cut line 31) extending from a section of the second portion (26) closer to the first fold line (although Figure 1 shows that the end of cut line and the fold line 30 is around the middle of second panel, but in Figure 11 
If applicant does not agree to examiner interpretation that Roeser having the tab a section that is closer to the first fold line 28 compare to the second primary edge .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Roeser so the proximal end of 24a is closest/proximate to the fold line 28 because the selection of the specific distance such as the distance as disclosed by Roeser or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
	As to claims 26-27, Roeser as modified further includes the step of securing the first portion to the second portion by adhesive (column 2, lines 60-65 discloses the first and second panels are connected to each other via adhesive).

s 23 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Usui (5,791,470)  and Hood (2004/0050751).
As to claim 23, Roeser as modified does not disclose the attachment mechanism is a perforated arcuate cut line .  Usui discloses a display package (Figure 1) with a back panel (10) and a holding portion panel (24), the panel further comprises a tab (22) secure to the attachment mechanism (14) at the back panel (10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel 33b and the first panel of Roeser with a tongue and slot type attachment as taught by Usui so the package can be able to re-close after open the panel 33b).  Roeser as modified does not disclose the attachment mechanism is a perforated arcuate cut line.  Nevertheless, Hood discloses a display package with tab (50) made by perforation lines [0025], the perforated cutline Is arcuate in shape (Figure 1 of cutline 14 of Usui is shape like a bow). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cut line attachment mechanism of Roeser as modified  with perforation cut line as taught by Hood to prevent the movement of the tab prior being use until worker physically separate the perforation line.  
As to claim 28, Roeser as modified does not disclose step of attaching the tab to the first portion including retaining the tab in a perforated arcuate cut adjacent the first primary edge.  Usui discloses a display package (Figure 1) with a back panel (10) and a holding portion panel (24), the panel further comprises a tab (22) secure to the attachment mechanism (14) at the back panel (10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-11, 13-17 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11267626. Although the claims at issue are not identical, they are not patentably distinct from each other because current application claims 1 and 13 are broader in limitation in compare with the patented application 11267626, current application claim 1 and 13 have less   
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736